Citation Nr: 1709965	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected aortic aneurysm. 

2. Entitlement to service connection for atrial fibrillation. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977, January 1986 to December 1992, and from September 1999 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The issues decided were, in pertinent part, service connection for sleep apnea and a heart disability. 

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA RO.  During this hearing, the issue of sleep apnea as secondary to a heart disability was raised.  A transcript of the hearing has been associated with the claims file. 

In February 2015, the Board remanded the claims for sleep apnea and a heart disability for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Both of these claims were subsequently addressed in an August 2016 rating decision.  

In this decision, the RO granted service connection for aortic aneurysm and assigned a non-compensable rating effective November 20, 2008.  The RO also denied service connection for sleep apnea and atrial fibrillation, another heart condition.  The appeal was recertified for the issues of service connection for sleep apnea and atrial fibrillation in September 2016.  The issues have been recharacterized appropriately.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 




FINDINGS OF FACT

1. The Veteran does not have sleep apnea that was caused or aggravated by his service, or by his service-connected aortic aneurysm. 

2. The Veteran does not have a current diagnosis of atrial fibrillation. 


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for atrial fibrillation are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  Here, the Veteran is not entitled to presumptive service connection for his sleep apnea or atrial fibrillation, as they are not considered chronic diseases for purposes of 38 C.F.R. § 3.303(b).  See C.F.R. § 3.309(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a).  See also Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331, 1337 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has considered the applicability of the "benefit of the doubt" doctrine to both of the issues below; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

A. Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted because his sleep apnea symptoms began while he was in service.  However, upon review, the Board finds that the preponderance of the evidence does not show that his sleep apnea manifested during or as a result of service. 

The evidence includes the Veteran's service treatment records (STRs), which are negative for report of, treatment for, or diagnosis of any sleep problems.  As such, the STRs weigh against the Veteran's claim. 

The Veteran's private medical records show that the Veteran was initially evaluated for sleep apnea in December 2008.  The Veteran reported snoring and tiredness during the day, and noted that his spouse believed he was having apneic spells.  The Veteran was referred to a sleep study, where he received a diagnosis of severe sleep apnea in February 2009.  

While the provider indicated a current diagnosis of sleep apnea, there was no relationship shown between the disability and service.  Thus, the treatment records do not support a finding of service connection for sleep apnea. 

In August 2016, a Compensation and Pension (C&P) sleep apnea examination was conducted by a VA examiner.  The examiner opined that it was less likely than not that the Veteran's current sleep apnea began during or is otherwise related to service.  The Board finds the opinion probative and persuasive in determining whether there was a nexus between the Veteran's sleep apnea and service, because the examiner provided a detailed rationale that encompassed the Veteran's STRs, his private medical records, and lay statements.  In the rationale, the examiner explained that a history of snoring is commonplace in the adult male population and is not a specific risk factor for developing sleep apnea.  Further, "stopping breathing or gasping" is far more likely than not to be associated with non-sleep apnea causes.  However, obesity (BMI of 30 or more) is a major risk factor in the development of sleep apnea.  The Veteran's BMI at the time of diagnosis was 34.1.  In addition, the Veteran's STRs note that he was classified as overweight in June 1999.  The thoroughness of this medical opinion does not allow the Board to reach the conclusion that there was a nexus between the Veteran's current diagnosis of sleep apnea and his active service. 

In regard to classifying the Veteran's sleep apnea as a secondary to a heart disability, as stated in the Introduction, this issue was raised during the August 2014 Board hearing.  The Board has reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's sleep apnea and his service-connected aortic aneurysm.  In his August 2016 opinion, the VA examiner discusses a number of risk factors and factors increasing the severity of sleep apnea, none of which include aortic aneurysms.  There is simply nothing in this record to support such a finding. 

To the extent that the Veteran reported having sleeping problems, he is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  During the August 2014 Board hearing, the Veteran stated that he had a diagnosis for sleep apnea, and referenced his two supporting lay statements.  In December 2008, the Veteran first reported snoring and tiredness during the day to a private examiner, which led to his diagnosis for sleep apnea. 

However, although the Veteran is competent to report sleeping problems, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). 

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  While the Veteran reported snoring and tiredness, the examiner found that his symptoms were not always a sign of, or causally related to, sleep apnea.  The Veteran's assertions that his current sleep apnea is related to his active duty service are outweighed by the medical evidence to the contrary.  The Board finds the August 2016 C&P examination to be competent and probative, and therefore accords it greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Consideration has also been given to the lay statements submitted on the Veteran's behalf.  In a September 2009 lay statement, the Veteran's spouse indicated that she first noticed the Veteran's loud snoring in February 2001.  She observed that the Veteran was continually tired during the day, and they tried different methods to help him, including a humidifier, foam wedge, and Breathe-Right strips.  In another September 2009 statement, a fellow service member also reported that he heard loud and continuous snoring coming from the Veteran on multiple occasions during service and post-service.  While the Veteran's spouse and the service member are competent to report their personal observations of the Veteran, they lack the expertise to conclude that the Veteran's service was the cause of his sleep apnea.  Thus, the Board affords less probative value to these statements. 

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability as complicated as sleep apnea, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

B. Atrial Fibrillation

The Veteran contends that service connection for atrial fibrillation is warranted because his atrial fibrillation is directly connected to service.  However, the Board finds that the evidence shows that the Veteran has no current disability.

The Veteran's STRs indicate an isolated occurrence of atrial fibrillation in 1991.  It resolved in 5 days with no recurrence.  Subsequent STRs were silent for recurrence of atrial fibrillation. 

The post-service private medical records show that the Veteran was followed for an asymptomatic aortic aneurysm.  There is no record of diagnosis or treatment for atrial fibrillation. 

On the C&P Heart Conditions Examination conducted by a VA examiner in March 2014, the occurrence of atrial fibrillation during active service was noted.  The Veteran reported that he was hospitalized for a few days, discharged after resolution, and has not had a recurrence since.  The examiner found that there were zero episodes of atrial fibrillation in the prior 12 month period. 

During the August 2014 Board hearing, the Veteran testified about his atrial fibrillation, and how it corrected itself.  August 2014 Board Hearing Transcript, pp. 5-7.  His treatment for atrial fibrillation led to the discovery of his aortic aneurysm.  The Veteran also stated that he realized later on, that despite his heart condition, he could "still do most everything."  Id. at 7.  The Veteran mentioned that his aortic enlargement is what has caused changes in his life - no weight lifting or anything that puts a strain on his heart.  Id. at 8.  

On a more recent VA heart examination in July 2016, the examiner noted the atrial fibrillation diagnosis from 1991 and stated that it completely resolved without residuals, providing evidence against the claim.  The Veteran reiterated that he has not had a recurrence and the examiner found that there had been no new episodes within the prior 12 months.  The Veteran also denied having any functional limitations due to the heart, and reported walking 3-5 days a week, and doing lawn work.  A second VA examination in August 2016 noted the atrial fibrillation and reached the same conclusions, providing more evidence against this claim. 

Based on the foregoing, the Board finds that there has been no current diagnosis of atrial fibrillation during the pendency of the claim.  The condition resolved itself in 1991 and there is no medical evidence in the record to support a reoccurrence.  Further, the Veteran stated on multiple occasions that he received a diagnosis of atrial fibrillation in 1991 and has not had a reoccurrence.  

In the absence of proof of a present disability, there can be no valid claim for service connection for atrial fibrillation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no doubt to be otherwise resolved.  The appeal is denied. 

II. Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, prior to the initial adjudication of the claim, the Veteran was provided a notice letter in December 2008 informing him of both his and VA's obligations.  Therefore, additional notice is not required and a defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records. 

As mentioned above, in February 2015, the Board remanded the claims for sleep apnea and a heart disability for additional development.  The Board specifically requested a VA Form 21-22 authorizing Linda Cox, or another representative of the Veteran's choosing, to serve as his representative.  The Board also asked that the Veteran provide a release in order to obtain private treatment records relating to his heart disability and sleep apnea. 

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

Here, the Board finds there has been substantial compliance with its February 2015 remand directives.  VA received a Form 21-22 for Linda Cox, but she was not found to be accredited, and as such, is not listed on the title page.  Private medical evidence and VA records were submitted for both the Veteran's heart disability and sleep apnea.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).  An additional delay in the full adjudication of this case is simply not warranted. 

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDERS

Entitlement to service connection for sleep apnea, to include as secondary to service-connected aortic aneurysm, is denied. 

Entitlement to service connection for atrial fibrillation is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


